DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3, line 14 recites “horizontal-tubes” which should be --horizontal tubes--. 
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: 111a, 111b, 112a, and 112b on page 9, line 19.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “said bottom” in line 23. It is unclear whether the applicant is referring to “said bottom surface divider” or “said bottom side”. For examination purposes “said bottom” will be referred to as “said bottom side”.
Claim 1 recites the limitation "said bottom surface" in line 18.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the applicant is referring to a different bottom surface or said bottom surface divider in line 16. For examination purposes this will be interpreted to say --said bottom surface divider--.
Claim 3 recites “a second plurality of having” in line 6. It is unclear what second plurality the applicant is referring to. For examination purposes this will be interpreted to say --a second plurality of vertical bars having--.
Claim 3 recites “said horizontal tubes” in line 7. There is insufficient antecedent basis for this limitation in the claim. For examination purposes this will be interpreted to say --said second plurality of vertical bars--.
Claim 3 recites “a plurality of horizontal tubes whose length is extended by inserting other plurality of horizontal tubes at either ends so said second series of adjusting holes are lined up” in lines 14-15. It is unclear what is meant by this since the plurality of horizontal tubes is not claimed to comprise any series of adjusting holes and it is unclear where the horizontal tubes would be attached to each other if the ends are the same size they would not fit together. For examination purposes the horizontal tubes will be interpreted to be attached to either ends of either the first or second plurality of vertical bars as explained in the specification.
Claim 4 recites the limitation "said bottom surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the applicant is referring to a different bottom surface or said bottom surface divider in line 16 of claim 1. For examination purposes this will be interpreted to say --said bottom surface divider--.
Claim 8 recites the limitation "said bottom of said modular tray" in line 2.  It is unclear whether the applicant is referring to said bottom surface divider or said bottom side. For examination purposes this will be interpreted to say --said bottom surface divider-- of said modular tray.
Claims 2, 5-7, and 9-12 are rejected based on their dependency of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2010/0313474) in view of Bohlmann (US 5,022,183) and Bilge (US 10,893,647).
Regarding claim 1 Williams discloses a self-watering modular planter, comprising: a plurality of modular trays 10 (Figure 1) configured to provide a growing medium, each of said modular tray having an open top side (See annotated Figure 1 below; Reference T), a bottom side (Annotated Figure 1; Reference B), a left side (Annotated Figure 1; Reference L), a right side (Annotated Figure 1; Reference R), a front side (Annotated Figure 1; Reference F), and a back side (Annotated Figure 1; Reference C); and an extendable frame skeleton connected to secure said plurality of modular trays (Annotated Figure 1; Reference S); a plurality of receptors (Annotated Figure 1; Reference A) disposed on said bottom side, configured to provide means for said extendable frame skeleton to insert therethrough; a bottom surface divider 30 (Figure 3A) vertically dividing said modular tray into a water tank and said growing medium; and   sdfjsldjfksaid left side and said right side further comprises a first connector 516 (Figure 5b) and a second connector 516 (Figure 5b; Paragraph [0037], lines 5-10) (The raised ridge would be attached to every side that is being connected to another modular tray horizontally) respectively configured to connect to other of said modular trays; a set of legs 118 (Figure 1; Paragraph [0034], lines 2-4), arranged at four corners of said bottom [side] (See 112 rejection above), configured to slide snugly to said first bar member and said second bar member when said plurality of modular trays are stacked vertically, wherein said extendable frame skeleton are configured to add and expand said plurality of modular trays in a horizontal and a vertical direction into a NxM array of modular trays with N, M being non-zero integers that each of said plurality of modular trays are adjacent to one another (Abstract, lines 13-15; the modular trays can be arranged in any configuration).  

    PNG
    media_image1.png
    595
    664
    media_image1.png
    Greyscale

Williams fails to disclose wherein: a space inside said modular tray further comprises: a first bar member welded to said left side and said right side spanning across the length of said modular tray; a second bar member, welded to said left side and said right side spanning across the length of said modular tray, disposed parallel to said first plate; a plurality of dividers welded to said front side and said back side of said modular tray and perpendicular to said first bar member and said second bar member; and an array of capillary tubes, disposed along said bottom surface [divider] (See 112 Rejection) and in vertical fluid communication with said water tank, operable to provide water to soils of said modular tray by means of a capillary action.
Bohlmann teaches, in the analogous art of planters, wherein: a space inside a modular tray comprises: a first bar member 18 (Figure 1) welded to said left side and said right side spanning across the length of said modular tray; a second bar member 18 (Figure 1), welded to said left side and said right side spanning across the length of said modular tray, disposed parallel to said first plate; a plurality of dividers 16 (Figure 1) welded to said front side and said back side of said modular tray and perpendicular to said first bar member and said second bar member.
It would have been obvious to one of ordinary sill in the art before the effective filing date of the claimed invention to have modified the modular tray as disclosed by William with the bar members and dividers as taught by Bohlmann in order to allow the modular tray to hold multiple pots (Column 2, lines 5-7).
Bilge teaches, in the analogous art of planters, an array of capillary tubes (312 Figure 1; Column 9, lines 39-43), disposed along said bottom surface and in vertical fluid communication with said water tank (Column 9, lines 31-37), operable to provide water to soils of said modular tray by means of a capillary action.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the self-watering modular planter as disclosed by Williams with the capillary tubes as taught by Bilge to the bottom surface [divider] in order to transfer the water from the water reservoir (Column 10, lines 34-36)
Regarding claim 2, Williams, Bohlmann, and Bilge teach the self-watering modular planter tower of claim 1. Williams further discloses wherein said water tank further comprises water outlets 312 (Figure 3b; Paragraph [0022], lies 1-4) disposed on said left side and said right side of said modular tray.  
Regarding claim 4 Williams, Bohlmann, and Bilge teach the self-watering modular planter tower of claim 1. 
Williams fails to disclose the self-watering modular planter tower further comprising a mat disposed on said bottom surface [divider] (See 112 rejection) of said modular tray.  
Bilge teaches, in the analogous art of planters, a mat (Figure 1, 300, 304, 315, 317, and 330; each being a layer of the mat) disposed on a bottom surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the self-watering planter as disclosed by Williams with the mat on the bottom surface [divider] as taught by Bilge in order to allow water through but prevent the growing medium through (Column 10, lines 10-20).
Regarding claim 5, Williams, Bohlmann, and Bilge teach the self-watering modular planter tower of claim 4 as stated above, wherein said mat is a capillary mat (Column 9, lines 22-24; Bilge) having a plurality of layers (300, 304, 315, 316, 317, and 330; Bilge) capable of absorbing and releasing water by capillary action. 
Regarding claim 6, Williams, Bohlmann, and Bilge teach the self-watering modular planter tower of claim 4 as stated above, wherein said mat further comprises an array of drainage holes 317 (Figure 1; Column 10, lines 18-24; Bilge) disposed throughout the surface area of said mat. 
Regarding claim 7, Williams, Bohlmann, and Bilge teach the self-watering modular planter tower of claim 5 as stated above, wherein said mat further comprises a porous material (Column 10, lines 19-20; Bilge) capable of absorbing and releasing water (Column 9, lines 16-24; Bilge) which by definition would be considered a sponge.  
Regarding claim 8, Williams, Bohlmann, and Bilge teach the self-water modular planter tower of claim 6 as stated above. 
Williams fails to disclose capillary tubes comprising: a protecting outer shelf firmly connected to said bottom [surface divider] (See 112 Rejection) of said modular tray; and a capillary material inserted inside said protecting outer shelf and in fluid communication with said water tank.  
Bilge teaches, in the analogous art of planters, capillary tubes comprising a protection outer shelf 310/314 (Figures 1 and 11; Column 9, lines 27-29 and 55-56) firmly connected to said capillary tubes which are on a bottom surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the self-watering planter as disclosed by Williams with the capillary tubes comprising a protecting outer shelf in order to provide support for the capillary tubes, (Column 9, lines 28-29) the capillary material inserted inside protecting shelf in order to transfer the water (Column 9 lines 57-61), and have the protecting outer shelf firmly connected to said bottom [surface divider] so that the capillary tubes are stable and since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding claim 9, Williams, Bohlmann, and Bilge teach the self-water modular planter tower of claim 8 as stated above wherein said protecting outer shelf comprises a cylindrical tube 310 (Figure 11; Column 9, lines 27-29; Bilge) (as used in the rejection above).
Williams fails to disclose a capillary material comprising a cloth.  
Bilge teaches, in the analogous art of planters, a capillary tube being an extension of the mat by the protecting outer shelf (Column 10, lines 5-9) and the mat being made of a cloth (Column 10, lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the capillary tubes as taught in claim 8 would be made of the same material (cloth) as the capillary mats because they are connected via the protecting outer shelf therefore making the capillary material comprise of a cloth; and it has been held within the general skill of the worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 10, Williams, Bohlmann, and Bilge teach the self-water modular planter tower of claim 8 as stated above, wherein the capillary tube is capable of drawing water from said water tank to soils filled inside said growing medium (Column 9, lines 55-62).
Williams fails to disclose a capillary material comprising a fiber capable of drawing water from said water tank to soils filled inside said growing medium.
Bilge teaches, in the analogous art of planters, a capillary tube being an extension of the mat by the protecting outer shelf (Column 10, lines 5-9) and the mat being made of a fiber (Column 10, lines 1-3)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the capillary tubes as taught in claim 8 would be made of the same material (a fiber) as the capillary mats because they are connected via the protecting outer shelf and they are capable of drawing water from said water tank to soils inside said growing medium (Column 9, lines 55-62); and it has been held within the general skill of the worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

    PNG
    media_image1.png
    595
    664
    media_image1.png
    Greyscale


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2010/0313474) in view of Bohlmann (US 5,022,183) and Bilge (US 10,893,647) as applied to claim 1 above, and further in view of Bush (10,112,770).
Regarding claim 3, Williams, Bohlmann, and Bilge teach the self-watering modular planter tower of claim 1. Williams further discloses wherein extendable frame skeleton further comprises: a first plurality of vertical bars (Annotated Figure 1, Reference S); a second plurality of [vertical bars] (See 112 rejection) (Annotated Figure 1, Reference Y); and a plurality of horizontal tubes (Annotated Figure 1, Reference Z).
Williams fails to disclose the first plurality of vertical bars having a first series of adjusting holes disposed along the length of said vertical bars and a first length adjusting locking mechanism; the second plurality of [vertical bars] (See 112 rejection) having a second series of adjusting holes disposed along the length of said [second set of vertical bars] (See 112 Rejection) and a second set of length adjusting locking mechanism, wherein the length of each of said plurality of vertical bars is extended by inserting said second plurality of vertical bars at either ends of said first plurality of vertical bars so as said first series of adjusting holes is lined up with said second series of adjusting holes; and Response to Non-Final Office ActionPage 45 a plurality of horizontal tubes whose length is extended by inserting [one of a] plurality of horizontal-tubes at either ends [of first or second vertical bars] (See 112 Rejection).  
Bush teaches, in the analogous art of frames, a first set of vertical bars 150/155 (Figure 9) having a first series of adjusting holes 197 (Figure 9) disposed along the length of said vertical bars and a first length adjusting locking mechanism (Column 5 lines 55-65 and column 6 lines 14-20); a second set of vertical bars (Figure 9; 175/180/145) having a second series of adjusting holes 195 (Figure 9) disposed along the length of said [second set of vertical bars] and a second length adjusting locking mechanism (Column 5 lines 55-65 and column 6 lines 14-20), wherein the length of each of said plurality of vertical bars is extended by inserting said second plurality of vertical bars at either ends of said first plurality of vertical bars so said first series of adjusting holes is lined up with said second series of adjusting holes (Column 6, lines 22-31); and a plurality of horizontal tubes (Figure 9; 305/190) whose length is extended by inserting [one of a] plurality of horizontal tubes at either ends [of first or second vertical bars] (See 112 Rejection) (Column 6, lines 6-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second vertical bars and the horizontal tubes as disclosed by Williams with the adjusting holes and length adjusting locking mechanisms as taught by Bush in order to adjust the height of the self-watering modular tower (Column 6, lines 22-25).

    PNG
    media_image1.png
    595
    664
    media_image1.png
    Greyscale


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2010/0313474 in view of Bohlmann (5,022,183) and Bilge (10,893,647) as applied to claim 7 above, and further in view of Won (KR 101279133).
Regarding claim 11, Williams, Bohlmann, and Bilge teach the self-water modular planter tower of claim 7 as stated above. 
Williams fails to disclose wherein said left side and said right side each has a fan shape.
Won teaches, in the analogous art of planters, a trap being a fan shape (Paragraph [0033], lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the planter as disclosed by Williams with the fan shape as taught by Won in order to utilize the space more efficiently (Paragraph [0033], lines 1-3), and since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Response to Arguments
Applicant's arguments filed 06/01/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that Bohlmann’s trays cannot be stacked, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that William’s does not teach the frame assembly that can expand in vertical and horizontal directions that each growing media are adjacent to one another, William’s specifically says that the growing pods can be arranged in side-by-side and elevated arrays (Abstract, lines 14-15).
In response to applicant’s argument that William’s modular pods cannot use capillary tubes, the applicant has cited a paragraph regarding an alternative embodiment of the invention that is not relied upon in the rejection. Examiner points to paragraph [0022] of William’s which specifically says “growing medium 304 may have a continuous supply of water for as long as there is water stored in drain field, for example, via the process of capillary action”.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL LYNN RYDBERG whose telephone number is (571)272-6323.  The examiner can normally be reached on M-Th 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 5712705301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642